               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          No. 4:20-CR-00297

       v.                                         (Judge Brann)

TENGTENG WAN,

              Defendant.

                                      ORDER

                                   JUNE 7, 2021

       On November 18, 2020, a grand jury sitting in the Middle District of

Pennsylvania indicted the above-named defendant.         Jury selection and trial is

currently scheduled for July 12, 2021.

       Defendant has requested a continuance of jury selection and trial to allow

sufficient time to conclude discussions to potentially reach a resolution of this

matter without the need for a trial. The continuance will be granted.

       The Court makes the following findings:

       1.     Counsel has requested a continuance to allow sufficient time to

conclude discussions to potentially reach a resolution of this matter without the

need for a trial.

       2.     Failure to grant the requested continuance would deny counsel for the

defendants the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.
        3.   Failure to grant the requested continuance would likely result in a

miscarriage of justice.

        4.   The ends of justice is served by granting the requested continuance

which outweighs the best interests of the public and the defendant in a speedy trial.

        5.   For purposes of the Speedy Trial Act, the period of delay resulting

from the requested continuance is excludable in accordance with 18 U.S.C. §

3161(h)(7)(A).

        AND NOW, THEREFORE, IT IS ORDERED that:

        1.   Defendant’s Motion to Continue Jury Selection and Trial, Doc. 20, is

GRANTED.

        2.   Jury selection is continued from July 12, 2021 to October 4, 2021 at

9:30 a.m. in courtroom #1, United States Courthouse and Federal Building, Fourth

Floor, 240 West Third Street, Williamsport, Pennsylvania.

        3.   The deadline for filing pretrial motions is extended until August 30,

2021.

        4.   For the purposes of the Speedy Trial Act, the period of delay resulting

from this continuance is excluded in accordance with 18 U.S.C. § 3161(h)(7)(A).

                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge
